Case: 20-20108    Document: 00515919359         Page: 1   Date Filed: 06/29/2021




           United States Court of Appeals
                for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      June 29, 2021
                                 No. 20-20108                        Lyle W. Cayce
                                                                          Clerk

   Morgan McMillan, individually and as next friend of E.G., a minor
   child,

                                                          Plaintiff—Appellee,

                                     versus

   Amazon.com, Incorporated,

                                                      Defendant—Appellant.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:18-CV-2242


   Before Wiener, Costa, and Willett, Circuit Judges.
   Don R. Willett, Circuit Judge:
         This interlocutory appeal presents a single, narrow question: May
   Amazon be held liable as a “seller” under Texas products-liability law for
   third-party products sold on Amazon’s website and handled through
   Amazon’s Fulfillment by Amazon program? We certified this question to the
   Supreme Court of Texas “[g]iven the dearth of on-point caselaw and the
   significant potential consequences of holding online marketplaces
   responsible for third-party sellers’ faulty products.” McMillan v.
   Amazon.com, Inc., 983 F.3d 194, 196 (5th Cir. 2020), certified question
Case: 20-20108      Document: 00515919359          Page: 2   Date Filed: 06/29/2021




                                    No. 20-20108


   answered sub nom. Amazon.com, Inc. v. McMillan, No. 20-0979, 2021 WL
   2605885 (Tex. June 25, 2021).
          The Supreme Court of Texas has now answered the question, holding
   that “potentially liable sellers are limited to those who relinquished title to
   the product at some point in the distribution chain.” Amazon.com, Inc. v.
   McMillan, No. 20-0979, 2021 WL 2605885, at *1 (Tex. June 25, 2021).
   Because third-party sellers do not relinquish title to their products, “Amazon
   is not a ‘seller’” of those “products under Texas law.” Id. Accordingly, we
   REVERSE the district court’s conclusion that Amazon is a “seller” under
   Texas law with instructions to grant Amazon’s motion for summary
   judgment in full on remand.




                                         2